TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 20, 2020



                                     NO. 03-19-00502-CV


 Appellants Edward Roels, Bruce Barshop, Julie Mak, and Jim Pabst// Cross-Appellants,
   Lee Valkenaar, Jack Long, Roxann Chargois, Jarred Maxwell and Aqushen, LLC

                                                v.

 Appellees, Lee Valkenaar, Jarred Maxwell, Roxann Chargois, Jack Long, and Aqushen,
   LLC// Cross-Appellees, Edward Roels, Bruce Barshop, Julie Mak, and Jim Pabst




       APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
          AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
      REVERSED AND REMANDED IN PART -- OPINION BY JUSTICE BAKER




This is an appeal from the order denying appellants’ TCPA motions to dismiss signed by the trial

court on July 29, 2019. Having reviewed the record and the parties’ arguments, the Court holds

that there was reversible error in the order. Therefore, the Court reverses the trial court’s order

denying Julie Mak’s, Bruce Barshop’s, and Jim Pabst’s motions; renders judgment dismissing

appellees’ claims against those appellants; and remands this cause for a determination of

attorney’s fees to which those appellants are entitled under the TCPA. The Court further

reverses the trial court’s order denying Edward Roels’s motion solely as to appellees’ claims

against him for allegedly engaging in interested-director transactions, and renders judgment
dismissing those claims. The Court affirms the trial court’s order in all other regards. Appellees

shall pay all costs relating to this appeal, both in this Court and in the court below.